230 F.3d 297 (7th Cir. 2000)
IN RE FRANK VINCZE and ELIZABETH VINCZE, Debtors-Appellants.FRANK BAK, Plaintiff-Appellee,v.FRANK VINCZE and ELIZABETH VINCZE, Defendants-Appellants.
No. 99-3710
In the  United States Court of Appeals  For the Seventh Circuit
Argued July 12, 2000Decided October 13, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 99 C 3594--James B. Moran, Judge.
Before RIPPLE, ROVNER and WILLIAMS, Circuit Judges.
PER CURIAM.


1
The bankruptcy court entered a  default judgment against Frank and Elizabeth  Vincze, husband and wife, when they failed to  answer an adversary complaint filed by Frank Bak,  one of their creditors. Six years later, the  Vinczes moved to stay post-judgment proceedings,  arguing that the judgment be vacated due to  insufficient service of process because they were  out of the country when Mr. Bak mailed them the  summons and complaint. The district court denied  the motion, as well as the Vinczes' subsequent  motion for reconsideration. The issue raised by  the appeal is whether service of process under  Federal Rule of Bankruptcy Procedure 7004(b)(9)  requires that the intended recipients of a  summons and complaint actually receive the mailed  documents. We join the few courts that have  considered this issue in concluding that service  in such cases is valid and effective as long as  the required documents are mailed to the address  last listed by the debtor on documents filed with  the court. Therefore, we affirm the judgment of  the district court.


2
* BACKGROUND


3
In August 1992, the Vinczes filed for bankruptcy  pursuant to Chapter 7 of Title 11 of the United  States Code. In May 1993, Mr. Bak filed an  adversary complaint that challenged the  dischargeability of their debt to him. Mr. Bak  mailed a summons and complaint to the Vinczes at  the address they listed on their bankruptcy  petition. Mr. Bak also mailed a summons and  complaint to the Vinczes' attorney of record.  Although the Vinczes resided at the address  listed on their petition, they were not at the  address to receive the mailing. Unbeknownst to  Mr. Bak, to the court, and to their attorney,  they temporarily had left the United States for  Hungary. The Vinczes never answered the  complaint. When neither the Vinczes nor their  counsel appeared at a hearing held on August 19,  1993, the bankruptcy judge issued a default  judgment for $99,200.


4
In October 1993, the Vinczes' attorney  unsuccessfully moved to vacate the default  judgment because of his "excusable neglect" in  failing to appear at the August 1993 hearing.  R.11. According to an affidavit accompanying the  motion before the bankruptcy court, the  attorney's efforts to reach the Vinczes had been  and still were "fruitless." Id. He stated that at  the August 1993 hearing he had planned to present  both his objections to the default judgment and a  motion to withdraw as counsel for the Vinczes.  Id. He explained that automotive trouble caused  him to miss the hearing, resulting in the default  judgment against the Vinczes. Id.


5
In May 1999, Mr. Bak sought to enforce the  judgment. In response, the Vinczes filed a motion  to vacate the default judgment with the  bankruptcy court and an "Emergency Motion to Stay  Post-Judgment Activity" with the district court.  The bankruptcy judge declined to hear the motion  because post-judgment proceedings had already  commenced in the district court.


6
After conducting a brief hearing, the district  court orally denied the motion to stay. The court  explained that it did not "have any jurisdiction  at this point to start vacating defaults from six  years ago when [Mr. Bak] did everything that he  was supposed to do, and if [the Vinczes] didn't  know, which I find a little hard to believe, it  was their own doing." R.19-1.


7
The district court held a subsequent hearing to  consider the Vinczes' motion for reconsideration.  The court denied the motion. The court determined  that "under the rules, if the debtor is in  bankruptcy proceedings, they are served by having  somebody mail a summons to the address that they  have on their bankruptcy petition, and that was  done." R.19-2. Therefore, the court concluded,  the Vinczes "disabled themselves" by failing to  "put themselves in a posture" where they could  actually receive the mail that was sent to their  address. Id.

II
DISCUSSION

8
On appeal, the Vinczes argue that the district  court erred when it denied their motion to vacate  the default judgment.1 They contend that Mr.  Bak's service of process was insufficient because  Federal Rule of Bankruptcy Procedure 7004(b)(9)  requires that both the debtor and the attorney be  in actual receipt of the summons and complaint.  Here, only the attorney actually received the  documents.


9
Rule 7004(b)(9) provides that in adversary  proceedings service upon the debtor may be made  within the United States by first class mail  postage prepaid:


10
after a petition has been filed by or served upon  the debtor and until the case is dismissed or  closed, by mailing a copy of the summons and  complaint to the debtor at the address shown in  the petition or statement of affairs or to such  other address as the debtor may designate in a  filed writing and, if the debtor is represented  by an attorney, to the attorney at the attorney's  post-office address.


11
Rule 7004's allowance for service by mail offers  constitutionally adequate notice of suit. See In  re Park Nursing Ctr. Inc., 766 F.2d 261, 263-64  (6th Cir. 1985) (approving constitutionality of  Rule 704(c), the predecessor to Rule 7004(b));  see also Greene v. Lindsey, 456 U.S. 444, 455  (1982) (in housing repossession action where  "personal service is ineffectual, notice by mail  may reasonably be relied upon to provide  interested persons with actual notice of judicial  proceedings"). The Rule requires that both the  debtor and the attorney be served. If either one  is not served, then service is insufficient, see  In re Bloomingdale, 137 B.R. 351, 354 (Bankr.  C.D. Cal. 1991); In re Graham, 6 B.R. 219, 220  (Bankr. N.D. Ga. 1980) (analyzing Rule  7004(b)(9)'s predecessor, Rule 704(c)(9)), and  any judgment resulting from the complaint is  void. Peralta v. Heights Med. Ctr., Inc., 485  U.S. 80, 84-86 (1988).


12
The Vinczes do not dispute that Mr. Bak mailed  his complaint and summons to the address listed  in their petition. Rather, they argue that Mr.  Bak's service was insufficient because his  mailing, though mailed to a valid address, failed  to provide them notice of his suit because they  were not present at their address and thereby  could not and did not receive his mailing.


13
The Vinczes misconstrue the plain language of  Rule 7004(b)(9). Rule 7004(b)(9) does not require  proof of actual receipt; it requires only that  the summons and complaint be mailed to both the  debtor and the debtor's attorney. See In re  Coggin, 30 F.3d 1443, 1450 (11th Cir. 1994); In  re Cossio, 163 B.R. 150, 155 (B.A.P. 9th Cir.  1994); In re Love, 232 B.R. 373, 377 (Bankr. E.D.  Tenn. 1999). Thus, the Rule required only that  Mr. Bak mail the required documents to the  Vinczes' address as listed on documents filed  with the court. See In re Goforth, 183 B.R. 560,  562 (Bankr. W.D. Ark. 1995). Thus, "service is  effective on a debtor even if mailed to the wrong  address, if the address to which it is mailed is  the last listed by the debtor in a filed  writing." In re Coggin, 30 F.3d at 1450 n.8.

Conclusion

14
The Vinczes cannot show that Mr. Bak's complaint  was not properly served upon them. Accordingly,  the district court did not abuse its discretion  when it refused to vacate the default judgment.  The judgment of the district court is affirmed.  We decline Mr. Bak's request to sanction the  Vinczes.

AFFIRMED
MOTION FOR SANCTIONS DENIED


Notes:


1
 The district court apparently construed the  "Emergency Motion to Stay Post-Judgment Activity"  as incorporating the motion to vacate that the  Vinczes had filed with the bankruptcy court in  1999. During the hearings on the emergency motion  and the subsequent motion to reconsider, the  parties argued to the district court about  whether the default judgment should be vacated  due to insufficiency of process. The district  court, too, seemed to interpret the emergency  motion as seeking to vacate the default judgment,  concluding that it lacked jurisdiction "to start  vacating defaults from six years ago." R.19-1.